DETAILED ACTION


Examiner’s Amendment

Please correct the TYPO of claim 7 listed in NOA submitted on 2/10/2021, 
and replace the claim 7 as follows to match the original source claim.

Claim 7: (Corrected)
	The automated process of claim [[7]] 1 wherein …


           /LONGBIT CHAI/Primary Examiner, Art Unit 2431                                                                                                                                                                                                                 (No. #2233 - 2021)